Citation Nr: 0101311	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-04 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
hysterical neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the veteran's claim 
on appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

In December 1999, the RO denied claims of entitlement to 
nonservice-connected pension, service connection for post-
traumatic stress disorder, and entitlement to total temporary 
evaluation under 38 C.F.R. § 4.29.  The claims folder does 
not contain a notice of disagreement to the RO's decision.  
Accordingly, the only issue currently on appeal before the 
Board is the issue identified on the front page of this 
decision.  

In March 1999, the veteran notified the RO that he had moved 
his place of residence, and the case was transferred to the 
jurisdiction of the RO in Detroit, Michigan.  


REMAND

The veteran is service-connected for a psychiatric disability 
characterized as hysterical neurosis.  The Board notes that 
current medical evidence indicates that the veteran also 
suffers from various non-service connected disorders 
including alcohol abuse, major depression, schizoaffective 
disorder, paranoid schizophrenia, and post-traumatic stress 
disorder.  The current medical evidence, however, makes no 
mention of hysterical neurosis.  The Board recognizes that 
there have been changes in medical terminology in the field 
of psychiatry since September 1971 when the veteran was first 
diagnosed with hysterical neurosis, dissociative type.  The 
examiner who conducted the April 1998 VA examination reviewed 
the entire medical record, including the September 1971 VA 
treatment records, and indicated that hysterical neurosis, 
dissociative type, is synonymous with dissociative amnesia.  
The examiner further reported that the veteran had been 
treated for dissociative amnesia from 1971 to 1977 but that 
he did not currently appear to have dissociative symptoms.  
Additional development is therefore required to determine to 
what extent the veteran's current symptoms are due to, or 
have been aggravated by, his service-connected disability.

The case is therefore remanded for the following development:

1.  The veteran should be afforded 
another VA psychiatric examination, if 
possible with the same examiner who 
conducted the April 1998 examination.  
The examiner is initially requested to 
state whether the diagnosis of hysterical 
neurosis is essentially synonymous with 
the diagnosis of dissociative amnesia.  
To the extent possible, the examiner is 
further requested to state whether and to 
what extent any of the veteran's current 
psychiatric symptoms are related to, or 
have been aggravated by, his service-
connected disability.  The examiner is 
requested to provide a comprehensive 
rationale for any opinion rendered.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky 



v. West, 12 Vet. App. 369 (1999).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the issue on appeal.






		
	WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

